Citation Nr: 1760792	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-39 230	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for prostate cancer, currently assigned a 40 percent evaluation.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from March 1965 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1965 to January 1985.

2.  On January 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


